Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Response to Amendment
Applicant’s amendment, filed 11/30/2020, has been entered and carefully considered.  Claims 1, 10, 15 and 25 are amended. Claims 2-9, 11-14 and 16-21 are canceled. Claims 1, 10, 15 and 22-25 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 15-16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2016/0183276 A1) in view of Chae al. (US 2016/0157185 A1) and further in view of ZTE document provided by applicant listed in IDS ("SA and Data Resource  
Regarding claim 1, Marinier discloses a method comprising: receiving a  scheduling assignment (SA) message from a first user equipment (UE) device at a second UE device (Paragraphs 0081 and 0119 disclose the mechanism of UE sends scheduling assignments to another UE), the SA message indicating communication resources for data transmission over device-to-device (D2D) communication (Paragraphs 0081 and 0119 disclose scheduling assignment discloses the mechanism of resources used for D2D communication) and including a preferred transmission indicator (PTI) (Paragraphs 0081 and 0119 disclose scheduling assignment includes a user equipment ID, a target user equipment ID, a destination user equipment ID, a bearer ID, a logical channel number ID, a group ID, a communication ID, and/or the like.  A WTRU may be configured to set a sequence number.  A WTRU may be configured to set a flag indicating that the message is to preempt the channel); transmitting, from the second UE device, another SA message including an indicator indicating a transmission preference level, the transmission preference level determined based on a Quality of Service (QoS) required for data transmission over D2D communication from the second UE device (Paragraph 0092 discloses a WTRU (e.g., a D2D WTRU) (second UE) may be configured to determine and/or select an SA resource based on the characteristics of the data to be transmitted.  For example, a WTRU may be configured to determine and/or select the SA based on one or more of the QoS (and/or QCI), traffic type (e.g., delay-sensitive vs non-delay-sensitive), application and/or other characteristic associated with the transmission data, or logical channel priorities. A WTRU (e.g., a D2D WTRU) may be configured to determine a set of allowed D2D data resources).
Marinier does not disclose the following limitations.
In an analogous art, Chae discloses in response to receiving the PTI, refraining, for a timer period based on the PTI, by the second UE device, from using the communication resources when transmitting data over a D2D communication link (Paragraphs 0017, 0070 and 0076 disclose the secondary node (second UE) having received the secondary map (indication information) may derive the scheduling available region and the scheduling unavailable region from the scheduling map.  If the valid subframe index having a valid scheduling map is contained in the scheduling map, the scheduling map may be applied only to this valid subframe (i.e., scheduling based on the scheduling map is performed), and D2D communication may not be performed in the subframe having an invalid scheduling map or D2D communication may be freely performed in the subframe having the invalid scheduling map.  If D2D communication is performed prior to reception of the scheduling map, the D2D UE may continuously perform D2D communication in the remaining regions other than the scheduling limited region after reception of the scheduling map, or may stop D2D communication during a predetermined time or may completely stop D2D communication (specifically, if the region limited by scheduling is higher than a predetermined value)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chae to the system of Marinier to provide methods for allocating radio resources and transmitting/receiving control information during D2D communication (Abstract, Chae).
The combination of Marinier and Chae don’t disclose the mechanism of the time period having one of several lengths measured in subframes. 
In an analogous art, ZTE document discloses the time period having one of several lengths measured in subframes (Page 2 discloses time period with different lengths measured in subframes. See Fig. 2 discloses period n, period n+1 etc. Based on this information, UE A k m. and then select some idle data resources indicating in SA. With the information "k". UE A can use the selected SA and data resource without any collision in the next m periods. UE B chooses the SA resource index #5 which just falls back into idle in period #n+l and using the selected data resource in period #n+2. While SA resource index #8 with the k 0 in period #n, and no other UE intends to use the channel in this period, and the resource returns to idle state. That is, when a UE listens to SA and gets the duration indicator k. the UE would not try to decode SA/data resource for the next k periods (period length is different depending on the SA with times of “indication”. This would help to decrease the power consumption of receiving UEs. As there is no other UE would use the resources declared in SA for "k" period, those resources would be collision free. In others words, one indication can get "k" periods of collision-free data transmission). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of ZTE document to the system of Marinier  and Chae to provide mechanism of reducing the SA/data resource collision for communication (introduction, Page 1 of ZTE document).
Regarding claim 10, Marinier discloses transmitting from a first UE device to a second UE device, data over a device to device (D2D) communication link and transmitting, from the first UE device to the second UE device (Paragraphs 0081 and 0119 disclose the mechanism of UE sends scheduling assignments to another UE), a scheduling assignment (SA) message, the SA message indicating communication resources for data transmission over device to device (D2D) communication (Paragraphs 0081 and 0119 disclose scheduling assignment discloses the mechanism of resources used for D2D communication) and including a preferred transmission indicator (PTI) (Paragraphs 0081 and 0119 disclose scheduling assignment includes a user equipment ID, a target user equipment ID, a destination user equipment ID, a bearer ID, a logical channel number ID, a group ID, a communication ID, and/or the like.  A WTRU may be configured to set a sequence number.  A WTRU may be configured to set a flag indicating that the message is to preempt the channel);receiving from the second UE device at the first UE device, another SA message including an indicator indicating a transmission preference level, the transmission preference level determined based on a Quality of Service (QoS) required for data transmission over D2D communication from the second UE device (Paragraph 0092 discloses a WTRU (e.g., a D2D WTRU) (second UE) may be configured to determine and/or select an SA resource based on the characteristics of the data to be transmitted.  For example, a WTRU may be configured to determine and/or select the SA based on one or more of the QoS (and/or QCI), traffic type (e.g., delay-sensitive vs non-delay-sensitive), application and/or other characteristic associated with the transmission data, or logical channel priorities. A WTRU (e.g., a D2D WTRU) may be configured to determine a set of allowed D2D data resources).

Marinier does not disclose the following limitations. 
In an analogous art, Chae discloses to cause the second UE device to refrain for a time period based on the PTI, in response to receiving the PTI, from using the communication resources when transmitting data over the D2D communication link (Paragraphs 0017, 0070 and 0076 disclose the secondary node (second UE) having received the secondary map (indication information) may derive the scheduling available region and the scheduling unavailable region from the scheduling map.  If the valid subframe index having a valid scheduling map is contained in the scheduling map, the scheduling map may be applied only to this valid 
In an analogous art, ZTE document discloses the time period having one of several lengths measured in subframes (Page 2 discloses time period with different lengths measured in subframes. See Fig. 2 discloses period n, period n+1 etc. Based on this information, UE A selects SA resource index #6 to convey the control information and declares the resource usage duration k m. and then select some idle data resources indicating in SA. With the information "k". UE A can use the selected SA and data resource without any collision in the next m periods. UE B chooses the SA resource index #5 which just falls back into idle in period #n+l and using the selected data resource in period #n+2. While SA resource index #8 with the k 0 in period #n, and no other UE intends to use the channel in this period, and the k. the UE would not try to decode SA/data resource for the next k periods (period length is different depending on the SA with times of “indication”. This would help to decrease the power consumption of receiving UEs. As there is no other UE would use the resources declared in SA for "k" period, those resources would be collision free. In others words, one indication can get "k" periods of collision-free data transmission). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of ZTE document to the system of Marinier  and Chae to provide mechanism of reducing the SA/data resource collision for communication (introduction, Page 1 of ZTE document).
Regarding claim 15, claim 15 comprises substantially similar limitations as claimed in claim 1, a wireless communication UE device to perform the steps as disclosed in claim 1.
Regarding claim 25, claim 25 comprises substantially similar limitations as claimed in claim 15, a wireless communication UE device (a second UE receives from the first UE) to perform the steps as disclosed in claim 15 

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2016/0183276 A1) in view of Chae et al. and further in view of ZTE document  and further in view of Virtej et al. (US 2017/0127473 A1).
Regarding claims 22, 23 and 24, Marinier, Chae and ZTE document  do not disclose the mechanism of claims 22, 23 and 24. Virtej discloses wherein the PTI comprises a field comprising a falg comprising one or more bits, at least one of the birts of the flag set to a value (value of “1”) that corresponds with an active value associated with the PTI (Paragraphs 0033-. 

Response to Arguments
Applicant's arguments filed 11/30/2020  have been fully considered but they are not persuasive. Applicant stated that the combination of cited prior art does not teach transmitting, from the second UE device, another SA message including an indicator indicating a transmission preference level, the transmission preference level determined based on a Quality of Service (QoS) required for data transmission over D2D communication from the second UE device. Examiner respectfully disagrees. Marinier discloses preferred transmission indicator (PTI) in Paragraphs 0081 and 0119 scheduling assignment includes a user equipment ID, a target user equipment ID, a destination user equipment ID, a bearer ID, a logical channel number ID, a group ID, a communication ID, ,
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413